GANTT, J.
Mandamus for $47,837.62, for salary of himself as a captain, and of twenty-three others. Judgment for defendants, and relator appealed.
*399They had all fully served out the terms for which they were appointed and were holdovers, when they were dropped. Eelator had served as a captain from May 20, 1890, and was dropped on September 15, 1894. His claim is that his term was for four years, and that, as he was not discharged on May 20,1894, he was thereby ipso facto reappointed for another term of four years, and he therefore claims $6,625, salary for the unexpired part of said implied term. This is a total misapprehension. He was never appointed for any fixed term and was liable to removal at any time. The case of State ex rel. Rife v. Hawes, reported at page 360 of this volume, decides this case. The judgment of the circuit court is for the right party and it is affirmed.
All concur.